Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: After reviewing the prior art of records in view of the current amended claims and the applicant’s argument the examiner agrees with the applicant’s argument that the prior art of records no longer teaches the elements cited in the independent claims 1, 10, 19 and 20. That is, the prior art of records fails to teach “the action machine learning model being trained using a dataset corresponding to a demographic group to which the user belongs;” as recited in claims 1, 10, and 19 and “the action machine learning model being trained using a dataset corresponding to a demographic group to which the user belongs and the first application and the second application corresponding to a same category” as recited in claim 20. Further prior art searches were made on 6/1/2021 but failed to produce any relevant results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siebel et al (US 20170006135 A1) relates to big data analytics, data integration, processing, machine learning, and more particularly relates to an enterprise Internet-of-Things (IoT) application development platform. [0027] FIGS. 24-28 illustrate graphical diagrams for an illustrative machine learning example.   [0035] FIG. 36 illustrates an example machine within which a set of instructions for causing the machine to perform one or more of the embodiments described herein can be executed, according to one embodiment. 
Wang et al (US 20180218287 A1) relates in general to evaluating performance of machine-learning models and in particular to evaluating performance of a model for predicting a 

4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173